PER CURIAM.
This is an action to recover damages for personal injuries sustained by the plaintiff, Sammy Vaughn, when he was struck by an automobile operated by the defendant Eugene Bax as an agent of the defendant Arm Palmer Bakeries, Inc. The jury returned a verdict for plaintiff in the sum of $9,000 and from the judgment entered thereon, the defendants appeal.
The accident occurred at the intersection of Williams avenue and Weidler street in Portland. Williams avenue runs north and south and Weidler street runs east and west. Plaintiff, a boy of 13, was walking to school in a northerly direction on the east side of Williams avenue and while crossing Weidler street in the cross-walk on the east side of the intersection was struck by defendant’s car. Defendant Bax had been driving south on Williams avenue and was making a left turn to go east on Weidler street when his car struck plaintiff.
 Defendants contend that the court erred in failing to withdraw from the jury the plaintiff’s charges of excessive speed, lack of control and failure to stop, swerve or otherwise avoid colliding with plaintiff. Defendants also contend that the court erred in refusing to instruct the jury to disregard plaintiff’s c.laim that he suffered lacerations and abrasions to *577certain parts of Ms body, loss of sleep and permanent injury.
We have carefully reviewed the record and find no merit in any of the assignments of error.
The judgment is affirmed.